Citation Nr: 0112093	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than June 6, 1998, 
for a 50 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Assistant Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO) which increased the disability 
rating for PTSD from 30 percent to 50 percent, effective on 
June 6, 1998.


FINDING OF FACT

Evidence dated prior to June 6, 1998, does not show PTSD 
impairment sufficient to support a 50 percent disability 
rating.


CONCLUSION OF LAW

The evidence does not satisfy criteria for an effective date 
prior to June 6, 1998, for a 50 percent evaluation for PTSD.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected PTSD should 
be rated as 50 percent disabling effective prior to June 6, 
1998.  He and his representative argue that the effective 
date should be the date upon which the RO received his 
ultimately successful June 1997 claim for an increased rating 
for PTSD, then evaluated as 30 percent disabling.

As a general rule, the effective date for a disability 
compensation award arising from an original claim, a claim to 
reopen after final disallowance or a claim for an increased 
rating, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).  An exception to this 
rule includes a case in which a veteran submits an 
application for compensation within a year after separation 
from service; in which case the effective date of a 
compensation award is the day following separation from 
service.  Id.  Another exception is a case in which a veteran 
submits an application for an increased rating for a service-
connected disorder within a year after there is evidence 
showing increased disability; in which case the effective 
date of an increased compensation award is the date of that 
evidence.  Id; Harper v. Brown, 10 Vet. App. 125, 126-127 
(1997).  The first exception is inapplicable here because the 
original claim was not submitted within a year of service.  
The Board addresses the possible applicability of the second 
exception below.

The procedural history of the PTSD claim and its significance 
to this appeal is as follows.  In April 1995, pursuant to 
consideration of all evidence associated with the claims file 
at that time, the RO granted a 30 percent rating for service-
connected PTSD, effective on the date of the initial October 
1992 service connection claim.  The April 1995 decision 
became final when the veteran declined to initiate a timely 
appeal.  The Board does not revisit that final decision here.  
See 38 C.F.R. § 3.104 (2000).  The veteran submitted a claim 
for an increased PTSD evaluation in June 1997 which the RO 
granted in September 1999 pursuant to an August 1999 Board 
decision finding the veteran's PTSD to have been 50 percent 
disabling.  No additional evidence of any kind was associated 
with the claims file between the time of the April 1995 RO 
decision and the June 1997 claim.  Consequently, no evidence 
exists to support the 50 percent rating effective before the 
date of the June 1997 claim.  See 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400; Harper v. Brown, 10 Vet. App. at 
126-127.  Indeed, the first evidence to be associated with 
the claims file after the April 1995 RO final decision is a 
report of a November 21, 1997, VA PTSD examination.  
Therefore, the earliest possible effective date for the 50 
percent rating is November 21, 1997.  See 38 U.S.C.A. § 5110 
(West 1991).

Notwithstanding the foregoing, the appropriate effective date 
for the 50 percent rating cannot precede the date on which 
evidence shows PTSD to have actually worsened enough to 
support that rating.  See 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400.  Therefore, the Board must review the factual 
record to determine at what date on or after November 21, 
1997, the 50 percent rating was warranted.  This 
determination requires the Board to review specific evidence 
of the severity of the veteran's PTSD symptomatology in light 
of applicable rating criteria.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (2000).

The only evidence pertaining to the severity of the veteran's 
PTSD on or after November 21, 1997, is the aforementioned VA 
examination report of that date, an April 1998 written 
statement from the veteran, another VA PTSD examination 
report from June 6, 1998, and the veteran's October 1998 
hearing testimony.  There are no medical findings documenting 
the veteran's PTSD symptomatology between the November 21, 
1997, and June 6, 1998, examination reports.

In his oral testimony and written statement the veteran 
elaborated upon the effects of PTSD upon his daily life.  The 
veteran reported that he worked at home because of his 
heightened startle response and because contact with 
colleagues at his office had become too stressful for him.  
He also reported social withdrawal, that he had come close to 
losing his temper at work but always managed to control 
himself, that he attended church only occasionally, that he 
had a single friend with whom he visited occasionally, that 
he no longer was capable of public speaking.  The veteran 
stated that he was constantly nervous and irritable, had 
intrusive thoughts and panic attacks, diminished 
concentration and memory and impaired sleep and that he took 
no PTSD treatment or medication.

The veteran informed the VA physician who examined him in 
November 1997 that he had worked for a VA RO in a nearby 
state for the past seven years, that he had held a prior job 
for 17 years, that he had been married for the past 30 years 
and that he had two sons.  The veteran also reported having a 
good friend who he saw occasionally and that he watched TV 
and worked in the yard on his time off.  He described himself 
as jumpy and nervous at work.  The examiner noted findings 
including anxious and worried affect and mood, impaired 
sleep, appropriate dress and hygiene, pleasant and 
cooperative demeanor, intact memory and thought processes and 
good attention and concentration.  The examiner also found 
the veteran to have been well-attuned to reality, alert and 
oriented.  Upon review of the claims file the examiner opined 
that the veteran experienced increasingly intrusive thoughts 
and hyperstartle response and that his PTSD caused moderate 
social and industrial impairment.  The examiner diagnosed 
PTSD as the veteran's only Axis I disorder and assigned a 
Global Assessment of Functioning (GAF) score of 60.

Under current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD is 
evaluated as follows for the 50 percent rating:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.

At the time of the November 21, 1997, examination the veteran 
showed some symptomatology consistent with a rating in excess 
of 30 percent for PTSD under Diagnostic Code 9411.  Those 
symptoms included anxiety, mood disturbance and difficulty in 
establishing and maintaining effective work and social 
relationships.  However, the medical evidence from that time 
also shows little or no evidence of most other indicia 
supporting an evaluation in excess of 30 percent.  
Specifically, there was no evidence of social and industrial 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, or impaired 
memory, abstract thinking or motivation.  With his employer's 
accommodation, the veteran has been able to maintain long-
term employment.  He also has managed to keep his family 
intact, to retain a friend with whom he continued limited 
contact notwithstanding his social isolation and to use his 
spare time productively.  In addition, the assigned GAF score 
of 60 is consistent with the conclusion that on November 21, 
1997, the veteran manifested "moderate social and industrial 
impairment" as a result of his PTSD, consistent with the 
current 30 percent rating.  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (Fourth Ed. 1994) adopted by the VA at 38 C.F.R. 
§§ 4.125 and 4.126.

In consideration of the foregoing, the board finds that 
medical evidence does not document objective findings 
sufficient to support a rating in excess of 30 percent for 
PTSD on November 21, 1997.  Because after that date there is 
no medical evidence describing the severity of the veteran's 
PTSD until the June 6, 1998, VA examination report, the Board 
further finds that an increase in the veteran's service-
connected PTSD disability to 50 percent was not ascertainable 
before June 6, 1998, the date upon which the 50 percent 
rating was effective, and that the veteran's claim for an 
earlier effective date must be denied.


ORDER

An effective date prior to June 6, 1998, for a 50 percent 
rating for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

